 
Exhibit 10.2


RESTRICTED STOCK AWARD AGREEMENT


THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”) is entered into this
3rd day of August, 2010 (the “Grant Date”), by and between LIQUIDMETAL
TECHNOLOGIES, INC., a Delaware corporation (the “Company”) and THOMAS STEIPP, an
individual residing in the State of California (the “Participant”).


RECITALS
 
WHEREAS, the Company is a Delaware corporation with authorized capital stock as
follows:
 
 
300,000,000 shares of common stock with par value $0.001 (the “Common Stock”);
and

 
 10,000,000 shares of preferred stock with par value $0.001

 
WHEREAS, the Company and the Participant entered into that certain Employment
Agreement dated as of August 3, 2010 (the “Employment Agreement”), whereby the
Participant shall serve as President and Chief Executive Officer of the Company;
and
 
WHEREAS, in connection with the Employment Agreement, the Company desires to
grant 6,000,000 shares of restricted Common Stock (the “Restricted Shares”) to
the Participant.
 
NOW, THEREFORE, in consideration of the foregoing recitals and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
1.           Grant of Restricted Shares.  The Company hereby grants to the
Participant the Restricted Shares, subject to the terms and conditions of this
Agreement.
 
2.           Vesting.
 
a.           Subject to Section 2(c) hereinbelow, the Restricted Shares will
vest in twenty percent (20%) increments on each of the first five (5)
anniversaries of the Grant Date, provided that the Participant is continuously
employed by the Company from the Grant Date through the applicable vesting date.
 
b.           If the Participant’s employment with the Company terminates for any
reason, other than those reasons provided in Section 2(c) hereinbelow, before
the date that the Restricted Shares are vested, the shares that have not yet
vested as of the date of such termination will immediately be forfeited as of
the date of such termination.
 
c.           Notwithstanding Section 2(b) hereinabove, in the event that the
Participant’s employment with the Company terminates due to either (i) the death
of the Participant, (ii) the Participant’s Termination By Company Without Cause
(as defined in Section 5(c) of the Employment Agreement), or (iii) the
Termination by Employee Upon Change in Control (as defined in Section 5(e) of
the Employment Agreement; provided, however, that the Participant provides the
Employee Termination Notice, as defined in the Employment Agreement, within the
required time period), the Restricted Shares shall immediately vest as of the
date of the Participant’s death or the termination of the Participant’s
employment with the Company as a result of either subsection (ii) or (iii) of
this Section 2(c).
 
 
 

--------------------------------------------------------------------------------

 
 
3.           Issuance of Certificates/Escrow.
 
a.           The Company will issue in the Participant’s name certificate(s)
evidencing the Restricted Shares as soon as practicable following the
Participant’s execution of this Agreement.  In addition to any other legends
placed on the certificate(s), such certificate(s) will bear the following
legend:
 
“The sale or other transfer of the shares of common stock represented by this
certificate, whether voluntary or by operation of law, is subject to
restrictions set forth in the Restricted Stock Award Agreement, dated as of
August 3, 2010, by and between Liquidmetal Technologies, Inc. and the registered
owner hereof.  A copy of such agreement may be obtained from the Secretary of
Liquidmetal Technologies, , Inc.”
 
b.           Upon the vesting of the Restricted Shares, the Participant will be
entitled to a new certificate for the shares that have vested, without the
foregoing legend, upon making a request for such certificate to the Secretary of
the Company.
 
c.           The certificates representing the Restricted Shares will be held in
escrow by the Company, as escrow agent.  The Company will give the Participant a
receipt for the Restricted Shares held in escrow that will state that the
Company holds such shares in escrow for the Participant’s account, subject to
the terms of this Agreement, and the Participant will give the Company a stock
power for such Restricted Shares duly endorsed in blank which will be used in
the event such any of shares are forfeited in whole or in part.  As soon as
practicable after the vesting date, the Restricted Shares will cease to be held
in escrow, and certificate(s) for such number of shares of Restricted Shares
will be delivered to the Participant or, in the case of the Participant’s death,
to the Participant’s estate.
 
4.           Status of Participant.  This Agreement shall confer upon the
Participant any right to continue in the employ of the Company, nor to interfere
in any way with the right of the Company to terminate the employment of the
Participant at any time.
 
5.           Nontransferability.  The Participant may not sell, transfer,
assign, pledge, alienate, or hypothecate any of the Participant’s Restricted
Shares until they are vested, other than as set forth herein and any such
attempted sale, transfer, assignment, pledge, alienation, or hypothecation will
be null and void.
 
6.           Voting and Dividends.  The Participant may exercise full voting
rights and will receive all dividends and other distributions paid with respect
to the Restricted Shares, whether or not vested, in each case so long as the
applicable record date occurs before any forfeiture of such shares.  If,
however, any such dividends or distributions are paid in shares of Company
capital stock, such shares will be subject to the same risk of forfeiture,
restrictions on transferability and other terms of this Agreement as is the
Restricted Shares with respect to which they were paid.
 
 
2

--------------------------------------------------------------------------------

 
 
7.           Market Stand-Off.  In connection with any underwritten public
offering by the Company of its equity securities pursuant to an effective
registration statement filed under the Securities Act of 1933, as amended,
including the Company’s initial public offering, the Participant shall not
directly or indirectly sell, make any short sale of, loan, hypothecate, pledge,
offer, grant or sell any option or other contract for the purchase of, purchase
any option or other contract for the sale of, or otherwise dispose of or
transfer or agree to engage in any of the foregoing transactions with respect
to, any Restricted Shares acquired under this Agreement without the prior
written consent of the Company and the Company’s underwriters.  Such restriction
shall be in effect for such period of time following the date of the final
prospectus for the offering as may be requested by the Company or such
underwriters.  In no event, however, shall such period exceed one hundred eighty
(180) days.
 
8.           Tax Matters.
 
a.           The Participant (and not the Company) shall be responsible for the
Participant’s federal, state, local or foreign tax liability and any of the
Participant’s other tax consequences that may arise as a result of the
transactions contemplated by this Agreement.  The Participant shall rely solely
on the determinations of the Participant’s tax advisors or the Participant’s own
determinations, and not on any statements or representations by the Company or
any of its agents, with regard to all such tax matters.  The acquisition of the
Restricted Shares may result in adverse tax consequences that may be avoided or
mitigated by filing an election under Section 83(b) of the Internal Revenue Code
of 1986, as amended (the “Code”).  Such election may be filed only within thirty
(30) days after the date of this Agreement.  The Participant should consult with
a tax advisor to determine the tax consequences of acquiring the Restricted
Shares and the advantages and disadvantages of filing the Code Section 83(b)
election.  The Participant acknowledges that it is the Participant’s sole
responsibility, and not the Company’s, to file a timely election under Section
83(b) of the Code, even if the Participant requests the Company or its
representatives make this filing on the Participant’s behalf.  Attached a form
83(b) election as Exhibit A for convenience.
 
b.           To the extent that the receipt of the Restricted Shares or the
vesting of the Restricted Shares results in income to the Participant for
federal, state or local income tax purposes, the Participant shall deliver to
the Company at the time the Company is obligated to withhold taxes in connection
with such receipt or vesting, as the case may be, such amount as the Company
requires to meet its withholding obligation under applicable tax laws or
regulations, and if the Participant fails to do so, the Company has the right
and authority to deduct or withhold from other compensation payable to the
Participant an amount sufficient to satisfy its withholding obligations.  If the
Participant does not make an election under Code Section 83(b) in connection
with this Award, the Participant may satisfy the withholding requirement, in
whole or in part, by electing to have the Company withhold for its own account
that number of Restricted Shares otherwise deliverable to the Participant from
escrow hereunder on the date the tax is to be determined having an aggregate
Fair Market Value on the date the tax is to be determined equal to the minimum
statutory total tax that the Company must withhold in connection with the
vesting of such Restricted Shares.  The Participant’s election must be
irrevocable, in writing, and submitted to the Secretary of the Company before
the applicable vesting date.  The Fair Market Value of any fractional Restricted
Shares not used to satisfy the withholding obligation (as determined on the date
the tax is determined) will be paid to the Participant in cash.
 
 
3

--------------------------------------------------------------------------------

 
 
9.           Miscellaneous.
 
a.           Each party to this Agreement (a) consents to the personal
jurisdiction of the state and federal courts having jurisdiction in Orange
County, California, (b) stipulates that the proper, exclusive, and convenient
venue for any legal proceeding arising out of this Agreement is in the state or
federal courts located in Orange County, California,  and (c) waives any
defense, whether asserted by a motion or pleading, that any such court is an
improper or inconvenient venue.
 
b.           No legal action or proceeding may be brought with respect to this
Agreement more than one year after the later of (i) the last date on which the
act or omission giving rise to the legal action or proceeding occurred, or (ii)
the date on which the individual bringing such legal action or proceeding had
knowledge or should have had knowledge of such act or omission.  At the
Company’s election, such action or other legal proceeding shall be heard
pursuant to a bench trial and, if so elected, the parties to such proceeding
shall waive their rights to a trial by jury.
 
c.           This Agreement shall be binding upon, and inure to the benefit of,
the Company and its successors and assigns, and upon any person acquiring,
whether by merger, consolidation, purchase of assets or otherwise, all or
substantially all of the Company’s assets and business, and upon the
Participant’s estate or any individual who obtains a right hereunder by will or
the laws of descent and distribution.
 
10.           Investment Representation Statement.  The Participant must
complete the Investment Representation Statement attached hereto as Exhibit B
hereto to receive the Award.
 
 
COMPANY:
 
PARTICIPANT:
         
LIQUIDMETAL TECHNOLOGIES, INC., a Delaware corporation
               
By:
/s/ Ricardo Salas   /s/ Thomas Steipp  

Print Name:
Ricardo Salas  
THOMAS STEIPP
Print Title: Executive Vice President            

 
 
4

--------------------------------------------------------------------------------

 


EXHIBIT A


 
ELECTION TO INCLUDE VALUE OF RESTRICTED PROPERTY IN GROSS INCOME IN YEAR OF
TRANSFER UNDER CODE §83(b)
 
The undersigned hereby elects pursuant to Section 83 (b) of the Internal Revenue
Code with respect to the property described below and supplies the following
information in accordance with the regulations promulgated thereunder.
 
1.
The name, address, and taxpayer identification number of the undersigned are:


 

Name:   Spouse’s Name:   Address:   City, State, Zip:   Soc. Sec. Number:  
Spouse’s Soc. Sec. Num:  

 
2.
The property with respect to which this election is being made consists of
________________________ (__________) shares of Common Stock (the “Shares”) of
LIQUIDMETAL TECHNOLOGIES, INC., a Delaware corporation (the “Company”).

 
3.
The date on which the property was transferred was _________ ___, _____.

 
4.
The Shares are subject to forfeiture, subject to the undersigned’s continuing
performance of service on behalf of the Company, as set forth in a Restricted
Stock Award Agreement entered into by the undersigned in connection with the
undersigned’s acquisition of such Shares.

 
5.
The fair market value at the time of the transfer (determined without regard to
any restrictions, other than those which by their term will never lapse) of the
Shares is $______ per Share.

 
6.
The Shares were acquired by the undersigned in consideration for services.

 
7.
A copy of this statement has been furnished to the Company.

 
Dated:  __________ ___, _____
 

       
Taxpayer:
      Print Name:             Spouse:       Print Name:    

 
 
A-1

--------------------------------------------------------------------------------

 


EXHIBIT B
 
LIQUIDMETAL TECHNOLOGIES, INC.
INVESTMENT REPRESENTATION STATEMENT


TRANSFEREE:
Thomas Steipp, a resident of California  (“Transferee”)
   
ISSUER:
Liquidmetal Technologies, Inc., a Delaware corporation
   
SECURITY:
6,000,000 shares of Common Stock (the “Shares”)
   
DATE:
August ____, 2010

 
 
Transferee represents and warrants to the Issuer the following in connection
with the Restricted Stock Award Agreement dated August __, 2010, between
Transferee and Issuer, Issuer issued the Shares to Transferee, and, in
connection therewith:
 
1.           Transferee understands that an investment in the Shares is
speculative.  Transferee is aware of the Issuer’s business affairs and financial
condition and has acquired sufficient information about the Issuer to reach an
informed and knowledgeable decision to acquire the Shares.  Transferee is
acquiring the Shares not with a view to, or for resale in connection with, any
“distribution,” within the meaning of the Securities Act of 1933, as amended
(“Securities Act”).
 
2.           Transferee understands that the Shares have not been registered
under the Securities Act and are being transferred to the Transferee by reason
of a specific exemption therefrom, which exemption depends upon, among other
things, the accuracy of Transferee’s representations and warranties as set forth
herein.
 
3.           Transferee understands that the Shares must be held indefinitely
unless they are subsequently registered under the Securities Act or an exemption
from such registration is available.  Transferee further acknowledges and
understands that the Issuer is under no obligation to register the
Shares.  Transferee understands that the instrument evidencing the Shares will
be imprinted with a legend which prohibits the transfer of the Shares unless
they are registered or such registration is not required in the opinion of
counsel satisfactory to the Issuer.
 
4.           Transferee is aware of the adoption of Rule 144 by the Securities
and Exchange Commission, promulgated under the Securities Act, which permits
limited public resale of shares acquired in a non-public offering subject to the
satisfaction of certain conditions.  Transferee understands that if the Issuer
is not satisfying the current public information requirement of Rule 144 at the
time Transferee wishes to sell the Shares, Transferee would be precluded from
selling the Shares under Rule 144 even if the minimum holding period has been
satisfied.
 
 
B-1

--------------------------------------------------------------------------------

 
 
5.           Transferee is capable of bearing the economic risk and burden of
the investment and the possibility of complete loss of all of the investment,
and the lack of a public market such that it may not be possible to readily
liquidate the investment whenever desired.
 

 
Very truly yours,
               
 
By:
       
Transferee
         

 
 
B-2

--------------------------------------------------------------------------------

 